DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 37-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/15/2021.
Furthermore, election made by the applicant was directed to Embodiment III, Fig. 9A of Group A: WPT System embodiments Embodiment I, Fig. 22 of Group B: Coil synthesis embodiments Embodiment I, Fig. 18 of Group C: Coil embodiments. The amendment presented for claim 36 is directed to an unelected embodiment (Fig. 23 and also see Par 56) and therefore withdrawn from consideration. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 35 which includes a resonant inductive wireless transfer (WPT) system comprising a power amplifier (PA) and a Tx resonator coil as defined in claim 27, and a Rx resonator coil, the Rx resonator coil having the same coil topology as the Tx resonator coil must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kurs et al (US 10,410,789) in Low et al. (20120267960)

Re Claim 1; Kurs discloses a resonator coil for a large gap resonant inductive wireless power transfer (WPT) system comprising: (Fig. 30)
a dielectric substrate: (Par 0263)
a coil topology (RL) comprising a plurality of n turns providing a specified inductance L, (Fig. 30d) and a capacitor arrangement comprising first and second series tuning capacitors 2C2 and 2C2 in first and second feed lines of the coil, 
a shunt network-matching capacitor C1 connected across the feed lines between the series tuning capacitor 2C2 and 2C2 and the turns of coils.
Kurs does not disclose a series matching capacitor C1 at a mid-point of the coil and the wherein value of capacitors are selected so that Ca2+2Cb=2*C1
However, Low discloses a series matching capacitor Cp at a mid-point of the coil 914. (Fig. 9a)
Therefore, it would have been obvious to one of the ordinary skill in the art at the effective filing date of the invention to have a series matching capacitor Cp at the mid-point of the coil in order to efficiently transfer power to the load when needed so that maximum power is transfer to the load. 
The combination of Kurs in view of Low does not disclose Ca2+2Cb=2*C1
However, because all the capacitors chosen by the combination of Kurs and Low are variable, it would have been obvious to one of the ordinary skill in the art to have Ca2+2Cb=2*C1 so that power is efficiently transferred to the load effectively because the capacitors are effectively matched. Furthermore, it would been obvious to one having ordinary skill in the art at the time the invention was made to have the capacitor values of  Ca2+2Cb=2*C1 since it has been held that discovering an optimum value of a result effective 

Re Claim 2; the combination of Kurs in view of Low discloses wherein: the resonator coil is a transmitter coil of the WPT system and values of capacitors C1, C2a and C2b and C3 are selected to provide a specified resonant frequency, and the value of the shunt network-matching capacitor C3 is selected to provide an input impedance.pf the transmitter coil that optimizers an efficiency of the WPT system (values of capacitors are selected to provide a specified resonant frequency and input impedance since none of the component chosen is variable).

Re Claim 3; the combination of Kurs in view of Low discloses wherein the resonator coil is a transmitter coil (par 0065 of Low), and values of capacitors C1, C2 and C2b are selected to provide a specified resonant frequency and the value of the sunt network matching capacitor C3 is selected to optimize: an efficiency of a power amplifier of the WPT system; a coil-to-coil efficiency for transmitter and receiver coils of the WPT system, and an end-to-end system efficiency. (based on the need of the load, a specific value from variable capacitor can be selected to meet the load requirement and also to optimize power transfer).

Re Claim 4; the combination of Kurs in view of Low discloses wherein the resonator coil is a transmitter coil (par 0065 of Low) and the values of capacitors C1, C2a and C2b are selected for provided a specified resonant frequency and the value of network-matching capacitor  C3 is selected for operation of the PA at or above a minimum required efficiency, or, to maximize efficiency of the PA. (values of capacitors are selected to provide a specified 

Re Claim 5; the combination of Kurs in view of Low discloses wherein the resonator coil is a transmitter coil, (par 0065 of Low) and the values of capacitors are selected to reduce or optimize input reflection coefficient S11 of the WPT system. (values of capacitors are selected to provide a specified resonant frequency and also to reduce or optimize an input reflection coefficient S11 and back feed).

Re Claim 6; the combination of Kurs in view of Low discloses wherein the resonator coil has a first input impedance ZTX1 with C2a and C2b only, and a second input impedance ZTX2 with C1, C2a and C2b and C3, wherein ZTX2>Z.TX1 to reduce or minimize an input reflection coefficient S11. (the combination of Kurs in view of Low discloses similar structure to the applicant’s invention, both structures would function similarly).

Re Claim 7; the combination of Kurs in view of Low discloses wherein the resonator coil has a first input impedance Z.sub.TX1 with C2a and C2b only, and a second input impedance Z.sub.TX2 with C1, C2a and C2b and C3, wherein ZTX2>ZTX1 to obtain a best efficiency point of operation of a power amplifier of the WPT system. (the combination of Kurs in view of Low discloses similar structure to the applicant’s invention, both structures would function similarly).

Re Claim 8; Low disclose wherein the inductance L is provided by first and second parts of the coil having inductances L1 and L2, where L1+L2=L, and C1 is placed between the first and second parts of the coil. 

Re Claim 9; Low disclose wherein L1=L2. (par 0065, half of the inductance indicates that the are both the same).

Claims 10-12, 14-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kurs in view of Low and further in view of Yang et al. (US 9,685,792)

Re Claim 10; Kurs in view of Low discloses the dielectric substrate comprises a printed circuit board (PCB) substrate and said conductive trace for each turn are provided by at least one conductive layer of the PCB substrate, (Claim 14)
wherein the coil has a coil area A and each turn has turn dimensions comprising a conductive trace length, width and turn spacing; the turn dimensions being configured to provide a variance of the vertical magnetic field distribution over a target area of a charging plane spaced a distance D gap from the plane of the coil, said variance being less than a reference variance; 
wherein the reference variance is defined as a variance of the vertical magnetic field distribution over the target area of the charging plane spaced D gap from the plane of a reference coil of corresponding coil area A, having a reference coil topology comprising n turns of uniform trace width and turn spacing. 
The claim merely recites the inherent structure of a coil. 

However, Yang discloses at least one turn of the coil having a trace width and turning spacing that differs from the uniform trace width and turn spacing of the reference coil, to provide said variance less than a reference variance. (Fig. 4)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing of the invention to have used the coil structure shown by Yang in order to maximize power transfer to the load.  

Re Claim 11; Kurs discloses a resonator coil topology for a large gap resonant inductive wireless power transfer (WPT) system comprising: (Fig. 30D)
a coil of coil area a comprising a plurality of n turns (RL), each turn having turn dimensions comprising a conductive trace length, width and turn spacing; (Claim 14)
the turn dimensions being configured to provide a variance of the vertical magnetic field distribution over a target area of a charging plane spaced a distance D gap from the plane of the coil, said variance being less than a reference variance; (Fig. 4)
wherein the reference variance is defined as a variance of the vertical magnetic field distribution over the target area of the charging plane spaced D gap from the plane of a reference coil of corresponding coil area A, (the claim limitation is directed to a definition of a coil when energized)

However, Yang discloses at least one turn of the coil having a trace width and turning spacing that differs from the uniform trace width and turn spacing of the reference coil, to provide said variance less than a reference variance. (Fig. 4)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing of the invention to have used the coil structure shown by Yang in order to maximize power transfer to the load.  

Re Claim 12; Kurs discloses A resonator coil for a large gap resonant inductive wireless power transfer (WPT) system comprising: a dielectric substrate; conductive traces patterned to define a coil topology comprising a plurality of n turns over a coil area A; each turn having turn dimensions comprising a conductive trace length, width and turn spacing; the turn dimensions being configured to provide a variance of the vertical magnetic field distribution over a target area of a charging plane spaced a distance D gap from the plane of the coil, said variance being less than a reference variance; wherein the reference variance is defined as a variance of the vertical magnetic field distribution over the target area of the charging plane spaced D gap from the plane of a reference coil of a corresponding coil area A, having a reference coil topology comprising n turns of uniform trace width and turn spacing. (see the rejection of claim 10).

Re Claim 14; Yang discloses wherein the turn dimensions of at least one turn are configured to provide a coil topology comprising at least one of non-uniform trace widths and non-uniform turn spacing. (Fig. 4).

	Re Claim 15; Yang discloses wherein the turn dimensions of each turn are individually configured to provide a coil topology comprising at least one of non-uniform trace widths and non-uniform turn spacings. (Fig. 4).

Re Claim 16; Yang discloses wherein the turn dimensions of each turn are individually configured to minimize said variance. (Fig. 4).

Re Claim 17-21 and 23; the combination of Kurs in view of Yang disclosure has been discussed above.
The combination does not disclose
wherein said variance is                         
                            ≤
                        
                    15%. 
wherein said variance is a relative standard deviation of                         
                            ≤
                        
                    15%. 
configured for D gap in a range of 50 mm to 500 mm. 
configured for D gap in a range of -200 mm. 
configured for D gap in a range of 200 mm.+-.10%. 
configured for through-wall WPT of power in a range of tens of watts to at least hundreds of watts. 


Re Claim 22; Kurs discloses wherein configured for through-wall WPT. (Fig. 30).

	Re Claim 23; Kurs discloses the coil configured for through wall WPT of power in a range of tens of watts to at least hundreds of watts. (Col 145 line 25-45).
	
Re Claims 24; A resonator coil for a large gap resonant inductive wireless power transfer (WPT) system comprising: a dielectric substrate; conductive traces patterned to define a coil topology comprising a plurality of n turns over a coil area A; each turn having turn dimensions comprising a conductive trace length, width and turn spacing; the turn dimensions being non-uniform and configured to provide a variance of the vertical magnetic field distribution over a target area of a charging plane spaced a distance D gap from the plane of the coil, said variance being                         
                            ≤
                        
                    15% and comprising a capacitor arrangement comprising first and second series tuning capacitors C2a and C2b in first and second feed lines of the coil, a series matching capacitor C1 at a mid-point of the coil, and a shunt capacitor C3 connected across the feed lines between the series tuning capacitors C2a and C2b and turns of the coil.
This claim is analogous to claim 10 and 17 and the same rejection is applied.


Re Claim 25; Kurs discloses a capacitor arrangement comprising first and second series tuning capacitors C2a and C2b in first and second feed lines of the coil, and and a shunt capacitor C3 connected across the feed lines between the series tuning capacitors C2a and C2b and turns of the coil. (Fig. 30D)
Kurs does not disclose a series matching capacitor C1 at a mid-point of the coil.
However, Low discloses a series matching capacitor Cp at a mid-point of the coil 914. (Fig. 9a)
Therefore, it would have been obvious to one of the ordinary skill in the art at the effective filing date of the invention to have a series matching capacitor Cp at the mid-point of the coil in order to efficiently transfer power to the load when needed so that maximum power is transfer to the load. 
	
Re Claim 26; Yang discloses; wherein turns of the reference coil are substantially square, with rounded corners. (Fig. 4).

Re Claims 27 and 31; Kurs discloses A transmitter (Fig. 40) for a resonant inductive wireless transfer (WPT) system comprising a power amplifier (Power Amplifier) and a Tx resonator coil (102s); 
wherein the Tx resonator coil comprises a dielectric substrate and conductive traces patterned to define a coil topology of a specified inductance L, and at least one of: (Claim 14)
a) a capacitor arrangement comprising first and second series tuning capacitors C2a (2C2) and C2b (2C2) at first and second feed ports of the coil, and a shunt capacitor C3 (C1) 
wherein: values of capacitors C2a and C2b and C3 provide a specified resonant frequency and input impedance for operation of the PA at a required (or maximum) efficiency of the PA; (the variable capacitors shown would provide a specified resonant frequency to maximize power transfer) and 
b) the resonator coil topology comprises a coil area A comprising a plurality of n turns, each turn having turn dimensions comprising a conductive trace length, width and turn spacing; the turn dimensions being configured to provide a variance of the vertical magnetic field distribution over a target area of a charging plane spaced a distance D gap from the plane of the coil, said variance being less than a reference variance; wherein the reference variance is defined as a variance of the vertical magnetic field distribution over the target area of the charging plane spaced D gap from the plane of a reference coil of corresponding area A, having a reference coil topology comprising n turns of uniform trace width and turn spacing. (Fig. 30D)
Kurs does not disclose a series matching capacitor C1 at a mid-point of the coil and the turn dimensions of at the at least one turn of the coil are configured to provide coil topology that differ from the uniform trance width and turn spacing of the reference coil topology to provide said variance less than reference variance and Ca2+2Cb=2*C1
The combination does not disclose a series matching capacitor C1 (Cp) at a mid-point of the coil,
However, Low discloses a series matching capacitor Cp at a mid-point of the coil 914. (Fig. 9a)
Therefore, it would have been obvious to one of the ordinary skill in the art at the effective filing date of the invention to have a series matching capacitor Cp at the mid-point of 
However, Yang discloses at least one turn of the coil having a trace width and turning spacing that differs from the uniform trace width and turn spacing of the reference coil, to provide said variance less than a reference variance. (Fig. 4)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing of the invention to have used the coil structure shown by Yang in order to maximize power transfer to the load.  

The combination of Kurs in view of Low does not disclose Ca2+2Cb=2*C1
However, because all the capacitors chosen by the combination of Kurs and Low are variable, it would have been obvious to one of the ordinary skill in the art to have Ca2+2Cb=2*C1 so that power is efficiently transferred to the load effectively because the capacitors are effectively matched. Furthermore, it would been obvious to one having ordinary skill in the art at the time the invention was made to have the capacitor values of Ca2+2Cb=2*C1 since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

	Re Claim 28; Kurs discloses said capacitor arrangement, wherein the capacitor arrangement has a capacitor values selected to provide operation of the PA at a point of maximum efficiency. (the capacitor is used with the PA which indicated that capacitor values selected to provide operation of the PA at a point of maximum efficiency).

Re Claims 29, 30, 32, 33, 34; the combination of Kurs in view of Low discloses disclosure has been discussed above.
The combination does not disclose wherein the capacitor arrangement is tuned for operation of the PA at                         
                            ≥
                        
                    90% efficiency, wherein said variance is                         
                            ≤
                        
                    15%, configured for through wall WPT over a gap distance D gap in a range from 50 mm to 500 mm, configured for through wall WPT in a power range from tens of watts to at least hundreds of watts and wherein the PA is implemented with GaN transistors and is capable of operating at                         
                            ≥
                        
                    90% efficiency. 
	However, it has held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Also see MPEP 2144.05 and also would have been obvious to have chosen a GaN transistors based on its properties of fast and effective switching. 

Response to Arguments
Applicant’s arguments, see pages 11-16, filed 02/14/2022, with respect to the rejection(s) of claim(s) 1-12 and 14-34 under 35.U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kurs.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DANIEL KESSIE/
03/28/2022
Primary Examiner, Art Unit 2836